C. Allen, J.
Upon the facts stated, it might well be found that the drying machine was understood by all the parties to be personal property and removable, that the petitioner undertook his job as a job upon personal property, that any work done by him which, in a literal sense, would be an alteration of the building, was merely casual and incidental to the principal work of putting in the machine, and that it was not separate work in the alteration or repair of the building which could be distinguished from his work upon the machine. His statement was not filed till the thirtieth day after he got through with his job. It does not even appear that any such work which, literally considered, amounted to an alteration of the building, was done within thirty days before filing the statement. Certainly, work done in making slight changes in a building, which work' is merely incidental to work on personal property, even if itself protected by lien, would not have the effect to make the lien available for the work on the personal property. But, we think, such work does not of itself fall within the meaning of the statute. Pub. Sts. c. 191, §§ 1-6.

Exceptions overruled.